Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10, in the reply filed on 07/23/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 10 is/are rejected under 35 U.S.C. 102(a) (1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP2012056978A (original document and the machine translation are  cited) 
Regarding claims 1-10, JP2012-0978 discloses an aqueous surface treatment agent comprises (A) An aqueous emulsion of a (meth) acrylic copolymer resin obtained by copolymerizing a specific amount of each component: (a) Methyl methacrylate ; (b) a silicone macromonomer having a (meth) acryloyl group at one end; (c) Ethylene unsaturated monomer having a hydroxyl group, (d) Ethylene unsaturated monomer having a carbonyl group derived from a keto group or an aldehyde group, and (e) an 
(a) Methyl methacrylate is 20 to 80 parts by weight, preferably 30 to 70 parts by weight, and more preferably 40 to 60 parts by weight of the resin solid content of the aqueous emulsion of the (A) (meth) acrylic copolymer resin ([0012]).
(b) The silicone macromonomer having a (meth) acryloyl group at one end has a structure as shown in Chemical formula 1. The content is 0.1 to 5 parts by weight, preferably 0.5 to 3 parts by weight, and more preferably 1 to 2 parts by weight of the resin solid content of the aqueous emulsion of the (A) (meth) acrylic copolymer resin([0013]).
(c) The ethylenically unsaturated monomer having a hydroxyl group is 1 to 10 parts by weight([0015]). As a specific example of the component (c), 2-hydroxyethyl methacrylate, hydroxypropyl methacrylate, 2-hydroxyethyl acrylate, hydroxypropyl acrylate and the like can be used, and can be selected depending on the Tg of the desired film. Thus,  it  would  have  been  obvious  to one   of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to choose the  suitable  methacrylate  having the  claimed carbon number  for the  desired Tg. 
(d) The content of it is 1 to 10 parts the aqueous emulsion of the (A) (meth) acrylic copolymer resin ([0016]).
 (e) Specific examples of the ethylenically unsaturated monomer other than methyl methacrylate include methacrylates and methyls other than methyl methacrylate such as styrene, acrylonitrile, vinyl acetate, vinyl chloride, vinylidene chloride, ethyl 
Specifically, table 1 discloses  that  the  aqueous  surface  treatment  agent  is  made  by blending  120 parts of  the  aqueous emulsion which  is  obtained  by  blending  45.5% of  methyl methacrylate, 4% ethyl acrylate and  1.5wt% of acrylic  acid,  with  1.5 parts FZ-77,  which  is  read  on  the  claimed  polydimethlsiloxane(example  1 and   [0025]).
The  reference  discloses  a  substantially  similar  or  same treating  composition, and  it  has  been  held  that “ Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Although  the  reference  is  silent  about  the  composition is  oil-repellant, it  does  teach  the  composition  is  stain resistance([0001]). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Regarding claims 4-5, (a) Methyl methacrylate is 20 to 80 parts by weight, preferably 30 to 70 parts by weight, and more preferably 40 to 60 parts by weight of the resin solid content of the aqueous emulsion of the (A) (meth) acrylic copolymer resin ([0012]). (e) Specific examples of the ethylenically unsaturated monomer other than methyl methacrylate include methacrylates and methyls other than methyl methacrylate such as styrene, acrylonitrile, vinyl acetate, vinyl chloride, vinylidene chloride, ethyl methacrylate, propyl methacrylate and hexyl methacrylate. Examples thereof include acrylates such as acrylates, ethyl acrylates, propyl acrylates and hexyl acrylates, acrylic acids, methacrylic acids, acrylic acid amides and methacrylic acid amides. The content may be 17.9 to 55.0 parts by weight of the resin solid content of the aqueous emulsion of the (A) (meth) acrylic copolymer resin ([0017]). The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference 
Claim(s) 1-3, 5 - 10 is/are rejected under 35 U.S.C. 102(a)(1) being anticipated by WO2015/157950A (US20170145244 is  cited).
Regarding  claims 1-3 and  5-10,US20170145244 discloses in  claims  1-3 an aqueous dispersion comprising: (A) copolymer particles, wherein the copolymer comprises as polymerized units, based on the weight of the copolymer, (i) from 0.5 wt % to 2 wt % of an allyl ether phosphate functional monomer; (ii) from 0.1 wt % to 10 wt % of an ethylenically unsaturated hydroxy-functional monomer; (iii) from 0.1 wt % to 10 wt % of a self-crosslinking monomer; (iv) from 0.01 wt % to 1.5 wt % of an ethylenically unsaturated monomer having at least one alkoxysilane functionality; (v) from 28 wt % to 46 wt % of a (meth)acrylate C6-C22 alkyl ester nonionic hydrophobic monomer; and (vi) ethylenically unsaturated nonionic monomers comprising at least one hydrophobic monomer and at least one hydrophilic monomer, excluding monomers (i), (ii), (iii), (iv) and (v); wherein the weight ratio of the hydrophobic monomer to the hydrophilic monomer is from 0.5 to 2.0; (B) from 0.3 wt % to 5 wt % of an alkyl ethoxylated phosphate or alkylphenol ethoxylated phosphate surfactant, based on the weight of the copolymer; and (C) from 0 to 10 wt % of a compound containing at least two --NH2 or --NH-- functionality, or a polyfunctional carboxylic hydrazide containing at least two hydrazide groups per molecule, based on the weight of the copolyme. The ethylenically unsaturated hydroxy-functional monomer is selected from hydroxyethyl (meth)acrylate, hydroxypropyl (meth)acrylate, hydroxybutyl (meth)acrylate, or mixtures thereof.
US20170145244 discloses various coating compositions comprising water, 0.29 wt% of TEGO Airex S02w, 0.3 wt% of BYK-346 (a total 0.6 wt% ol polyether modified poiysiloxanes) and 69 wl% of an aqueous polymer dispersions (around 43 wt% solids; table 2) of examples 1-6, wherein said polymers are prepared by emulsion polymerization of monomer mixtures comprising(table 1):
Ethylenically unsaturated carboxylic acid ester monomers (A1): 26.5 wt% of methyl (meth)acryiate (MMA), 37,3 wt% of 2-ethyl hexyl(meth)acrylate (2-EHA), 0.98  wt% of hydroxyethyl methacrylate and (HEMA), and
Ethylenically unsaturated carboxylic acid monomer (A2): 1.96 wt% of methacrylic acid (MAA).
The ethylenically unsaturated hydroxy-functional monomer is selected from hydroxyethyl (meth)acrylate, hydroxypropyl (meth)acrylate, hydroxybutyl (meth)acrylate, or mixtures thereof( claims  1-3)
The coating compositions were coated on a dark substrate, and the obtained coatings were reported to exhibit good paraffin oil resistance (table 4). Because the same technical effect of oil repellency/resistance, it is believed that the polyether modi lied polysifoxanes indicated by the tradenames above are hydroxyl group-containing polyether modified polydimethyl siioxanes.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.